           Case 1:20-cv-10348-JPC Document 42 Filed 03/25/21 Page 1 of 2




March 24, 2021
                                                                                   Melissa M. Carvalho
                                                                                   direct dial: 212.589.4289
                                                                                   mcarvalho@bakerlaw.com




VIA ECF

Honorable John P. Cronan
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, N.Y. 10007

Re:     Samsung C&T America, Inc. v. Tommy Bahama Group, Inc., et al., Case No. 20-cv-
        10348 (JPC) – Letter-Motion to Redact Portions of Exhibit in Support of Tommy
        Bahama’s Opposition to Samsung’s Motion for Partial Judgment on the Pleadings

Dear Judge Cronan:

        We represent Defendants/Counterclaim Plaintiffs Tommy Bahama Group, Inc. and
Tommy Bahama Global Sourcing Limited (collectively, “Tommy Bahama”) in the above-
referenced matter. We write pursuant to Rule 4.B.ii of Your Honor’s Individual Rules and
Procedures for Civil Cases to request approval to redact certain portions of an exhibit to be attached
to Tommy Bahama’s Opposition to Plaintiff and Counterclaim Defendant Samsung C&T America,
Inc.’s Motion for Partial Judgment on the Pleadings (“Opposition”). Counsel for Samsung C&T
America, Inc. has consented to this request.1

        Specifically, Tommy Bahama seeks to attach relevant excerpts from a trademark license
agreement between Tommy Bahama and Third-Party Defendant TB Footwear LLC (the “License
Agreement”) to its Opposition. Tommy Bahama believes it is necessary to redact portions of the
License Agreement which are not relevant to the current motion before the Court, in a narrowly
tailored fashion, in order to protect its confidential commercial information as well as its sensitive,
non-public, and proprietary information, consistent with Lugosch v. Pyramid Co. of Onondaga,
435 F.3d 110, 119-20 (2d Cir. 2006). See also Refco Grp., LLC v. Cantor Fitzgerald, L.P., No. 13
Civ. 1654 (RA) (HBP), 2015 WL 4298572, at * (S.D.N.Y. July 15, 2015) (acknowledging risk of
1
 At the time of filing, counsel for TB Footwear LLC and GMI USA Corp. has not indicated whether he consents to
or opposes Tommy Bahama’s request.
           Case 1:20-cv-10348-JPC Document 42 Filed 03/25/21 Page 2 of 2


Honorable John P. Cronan
March 24, 2021
Page 2


competitive disadvantage by disclosure may justify sealing). Tommy Bahama does not believe
that there is a less restrictive means of providing this information to the Court.

        Accordingly, Tommy Bahama respectfully requests leave to redact certain portions of the
License Agreement. Pursuant to Rule 4.B.ii, Tommy Bahama is publicly filing the redacted
exhibit and is filing under seal a copy of the unredacted exhibit with the proposed redactions
highlighted.2

Respectfully submitted,

/s/ Melissa M. Carvalho
Melissa M. Carvalho




cc:     All counsel of record (via ECF)



                        The Court provisionally permits Defendants Tommy Bahama Group,
                        Inc. and Tommy Bahama Global Sourcing Limited to file Exhibit A,
                        Dkt. 37, in unredacted form under seal and with the proposed
                        redactions on the public docket, on the grounds that the redactions are
                        not relevant to the disposition of Plaintiff's pending Motion for Partial
                        Judgment on the Pleadings and contains confidential and sensitive
                        commercial information. See Lugosch v. Pyramid Co. of Onodaga,
                        435 F.3d 110 (2d Cir. 2006). The Court will issue a final decision
                        whether to maintain the redactions to Exhibit A and the sealed filing
                        after deciding Plaintiff's motion.

                        SO ORDERED
                                                                      ___________________________
                        Date: March 25, 2021
                                                                      JOHN P. CRONAN
                        New York, New York
                                                                      United States District Judge




2
 Since Tommy Bahama’s Opposition is due today, in the absence of a Court order on this issue, Tommy Bahama
will publicly file the License Agreement in redacted form as requested in this letter-motion.
